Citation Nr: 0019736	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1975 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
compensable rating for his service-connected residuals of a 
left shoulder injury.  The veteran perfected an appeal on the 
issue to the Board.  

In July 1998, the Board remanded the issue to the RO for 
additional development.  In an April 1999 rating decision, 
the RO granted a 10 percent rating for residuals of a left 
shoulder injury, and returned the case to the Board.  
Regrettably, the Board finds that another Remand is 
necessary.  


REMAND

At a VA examination in February 1996, the examiner reported 
that the veteran's left shoulder exhibited a prominence at 
the left acromioclavicular (AC) joint which suggested a Grade 
II or Grade III separation.  He noted that there was 
"ankylosis at this point of the AC joint and not a lot of 
mobility."  Subsequently, he noted that the veteran's left 
shoulder demonstrated full range of motion without 
difficulty.  

Upon VA examination in May 1999, the examiner stated that the 
veteran's left shoulder demonstrated full range of motion 
with some discomfort at the AC joint.  A bump deformity was 
also noted.  However, the veteran's left biceps region and 
the medial aspect of the left forearm showed some decreased 
sensation to light touch.  An MRI revealed a normal left 
shoulder.  The examiner commented that there may be 
additional range of motion loss due to pain, weakness, or 
fatigue, but it would depend on whether any further joint 
degeneration occurs.  The diagnoses were:  a history of left 
shoulder trauma; acromioclavicular joint disease with 
involvement of the supraspinatus muscle and AC joint 
deformity; and painful range of motion with impaired 
function.  
The status of a disability is a medical determination that 
must be made from the records, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The duty to assist encompasses a full 
development of facts, as well as a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the evaluation 
of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, as noted in the previous remand, ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999); and the provisions of 38 C.F.R. 
§ 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1994).  

The Board finds that the VA examinations discussed above are 
inconsistent and do not provide an adequate picture of the 
veteran's disability.  In the first examination, the examiner 
noted some ankylosis, but then indicated that the shoulder 
showed full range of motion.  In May 1999, the examiner also 
found that the veteran's left shoulder demonstrated full 
range of motion.  He commented that there may be additional 
range of motion loss due to pain, etc., depending on whether 
any further joint degeneration occurred, but then diagnosed 
painful range of motion with impaired function.  Furthermore, 
an MRI revealed a normal shoulder, however the examiner 
diagnosed acromioclavicular joint disease.  Finally, it is 
unclear whether the veteran has any neurologic impairment 
involving the left shoulder which would be attributed to the 
original injury.  Accordingly, the Board finds that further 
evidentiary development is necessary before a decision may be 
issued in this case.  

Therefore, this case is Remanded to the RO for the following 
development:  


1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his left shoulder 
disability since May 1999.  After securing the 
necessary release(s), the RO should request 
the records which are not already contained in 
the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records since 
May 1999.  Once obtained, all records must be 
associated with the claims folder.

3.  After the above records have been 
associated with the claims folder, the veteran 
should be afforded VA orthopedic and 
neurologic examinations.  

a.  General information for the 
examiners:  The claims folder must be 
made available to the examiners for 
review prior to the examination.  A copy 
of this Remand decision must be provided 
to the physicians.  Any tests deemed 
necessary by the examiners should be 
performed.  

b.  The examiner should provide the 
answers/findings indicated below.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

Instructions for the orthopedic examiner:  

I.  The examiner should note all 
manifestations referable to the service-
connected disability involving the left 
shoulder, and state whether there are 
separate disabilities involving the 
bones, joints and the muscles of the 
shoulder as a result of the injury in 
service.  The examiner should also 
determine whether the veteran has 
arthritis or degenerative joint disease 
in the left shoulder.  If there is muscle 
injury, the muscle affected, all 
manifestations referable thereto and the 
degree of severity should be discussed.  

II.  The examiner should report the range 
of motion of the veteran's left shoulder, 
in degrees, and indicate the normal 
ranges of motion for that joint.  The 
examiner should also report whether 
scapulohumeral articulation is ankylosed 
to any degree; whether there is malunion 
of the clavicle or scapula; or whether 
there is nonunion of the clavicle or 
scapula with or without loose movement.  

III.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the veteran's left 
shoulder disability; and, if feasible, 
these determinations must be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

IV.  The examiner should express an 
opinion on whether pain in the left 
shoulder could significantly limit the 
veteran's functional ability during 
flare-ups or during periods of repeated 
use.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.




Instructions for the neurologic examiner:  

I.  The examiner should indicate whether 
the veteran has any neurologic impairment 
in his left shoulder, and list all 
neurologic manifestations found on 
examination.  The nerve affected and the 
severity of any nerve impairment should 
be discussed.

II.  The examiner should indicate whether 
it is at least as likely as not that any 
neurologic impairment present is related 
to the veteran's left shoulder trauma in 
service.  

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
opinions requested, appropriate corrective 
action should be implemented.

5.  When the above development has been 
completed, the issue should be readjudicated 
by the RO, with proper consideration given to 
all aspects of the disability and all possible 
rating codes.  If the determination remains 
adverse to the veteran, he should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


